Citation Nr: 0504118	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for status 
post maxillofacial trauma of multiple teeth and residuals of 
fractures of the mandible and maxilla.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in December 2003.  

The case was remanded by the Board in August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2004, in a remand by this Board, it was requested 
that a VA dental examination be conducted to ascertain the 
extent of the residuals of the dental trauma sustained by the 
veteran during service.  This should include a recitation of 
the specific teeth that are currently missing and whether or 
not those teeth are replaceable by suitable prosthesis.  It 
was to be specifically indicated whether any inability to 
wear dentures is the result of dental trauma or due the loss 
of the alveolar process from periodontal disease.  While the 
veteran was evaluated by VA in August 2004, the specific 
information requested by the Board was not provided.  A 
remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  

In view of the above, the case must be remanded for the 
following:

1.  The RO should arrange for the 
veteran's claims file to be returned to 
the dentist who evaluated the veteran in 
August 2004.  The examiner should be 
specifically requested to ascertain the 
specific teeth that are currently missing 
and whether or not those teeth are 
replaceable by suitable prosthesis.  An 
opinion must be rendered regarding 
whether any inability to wear dentures is 
the result of dental trauma or due the 
loss of the alveolar process from 
periodontal disease.  .  The claims 
folder should be made available for 
review..  

2.  If the dentist who performed the 
August 2004 evaluation is not available 
or if the dentist is unable to response 
to the questions set out in paragraph 1, 
the RO should arrange for the veteran to 
undergo another dental evaluation and the 
examiner should be requested to render 
the same opinions outlined above.  The 
claims folder should be made available 
for review in connection with this 
examination.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




